 Case 1:19-cv-00847-GJQ-SJB ECF No. 9 filed 01/16/20 PageID.137 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JANE DOE 26,                                )
                                             )
                             Plaintiff,      )
                                             )   Case No. 1:19-cv-00847-GJQ-SJB
 v.                                          )
                                             )   Hon. Gordon J. Quist
 MICHIGAN STATE UNIVERSITY,                  )
 et al.,                                     )
                                             )
                             Defendants.     )
                                             )
                                             )



           NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Jane Doe 26,

by and through her attorneys, hereby gives notice that case Jane Doe 26 v. Michigan State

University, et al., No. 1:19-cv-000847, is voluntarily dismissed with prejudice.



Dated: January 16, 2020                          Respectfully submitted,

                                                 /s/Megan A. Bonanni
                                                 Michael L. Pitt (P24429)
                                                 Megan A. Bonanni (P52079)
                                                 Pitt, McGehee, Palmer & Rivers, P.C.
                                                 117 W. Fourth Street, Suite 200
                                                 Royal Oak, MI 48067
                                                 mpitt@pittlawpc.com
                                                 mbonanni@pittlawpc.com

                                                 Attorneys for Plaintiff
 Case 1:19-cv-00847-GJQ-SJB ECF No. 9 filed 01/16/20 PageID.138 Page 2 of 2




                                PROOF OF SERVICE

      I hereby certify that on January 16, 2020, I electronically filed the foregoing with
the Clerk of the Court of the United State District Court for the Western District of
Michigan. Participants in the case who are registered CM/ECF users will be served by the
CM/ECF system.


                                                /s/ Megan A. Bonanni
                                                Megan A. Bonanni
